UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-6105




In Re:   CHARLES EDWARD O’NEIL,




                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                         (5:00-cr-00047-5)


Submitted:   June 7, 2006                   Decided:   June 22, 2006


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles Edward O’Neil, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Charles Edward O’Neil petitions for writ of mandamus,

alleging the district court has unduly delayed acting on his Rule

35(b) motion and other pending motions to correct or reduce his

sentence.     O’Neil seeks an order from this court directing the

district court to act.     Our review of the docket sheet reveals that

the district court has recently denied these motions. Accordingly,

though we grant leave to proceed in forma pauperis, we deny the

mandamus petition as moot.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                          PETITION DENIED




                                   - 2 -